DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/4/2019 for application number 17/089,342. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statement and Claims.
Claims 1-20 are pending.  Claims 1 and 12 are independent claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because Claim 12 recites a “system” comprising “an enterprise system”, “a representative device”, “a speaker device”.  The claim fails to define any structure or hardware since such system can be virtual or software per se and is not a “process”, a “manufacture” or a “component of matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kallman et al. (US Patent Application 2019/0199724; hereinafter Kallman).

As to independent claim 1, Kallman discloses a cloud-based enterprise platform for event handling [Abs - The event management system described is capable of aligning controlled content in a controlled content repository to properties of an event, e.g., event type, event topic, geographic location and product involved; Para 0013 - a cloud-based system/Software-as-a-Service (SaaS) system on behalf of multiple company customers for the disclosed embodiments], comprising:
at least one processor [Para 0030 - The regulatory compliance engine 222 may include processors for developing metadata]; and
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the cloud-based enterprise platform to:
communicate with a representative device of a pharmaceutical company representative to provide a representative portal to the representative device [Para 0037 - At 303, a first user may login to the event management system 100. The first user may be an employee of a pharmaceutical company], wherein the representative portal includes at least a programs section that allows the representative to plan a program [Para 0038 - At 305, a content approval user interface may be displayed so that the first user may submit a request for approval of content for a life science event. If the pharmaceutical company wants to have some events for the year, it may decide the key topics to cover, and work with digital agency to develop the content to share] and a speakers section that allows the representative to view profiles of a plurality of healthcare providers identified as key opinion leaders [Para 0041 - At 311, a request to search the CRM subsystem 104 for physicians, or other health care professionals (“HCP”), specialized in the event topic may be received from the first user; Para 0042 - At 313, a list of physicians specialized in the event topic may be returned from the CRM subsystem 104 and displayed], wherein the representative interacts with the representative portal via a graphical user interface corresponding with the representative portal displayed on the representative device [Para 0032 - an administrative portal 226 whereby administrators can control documents, properties, users, security, workflow and reporting with a simple, point-and-click web interface]; and
communicate with a speaker device of a key opinion leader to provide a speaker portal to the speaker device [Para 0055 - Recipients may receive their invitations, including the unique links, in their inboxes. When a speaker clicks on his/her link at 341, it may be determined if the event management client is installed on his/her device at 342], wherein the speaker portal allows the key opinion leader to interact with presentation materials and upcoming program data, wherein the key opinion leader interacts with the speaker portal via a graphical user interface corresponding with the speaker portal displayed on the speaker device [Para 0057 - When the event management application is installed on a speaker's device, at 345, an information screen for the event may be displayed, which may provide the speakers information such as time and name of the event, and its description, as shown in FIG. 5. The information screen may also include any presentation that is approved for this event. The speaker may click on that presentation, download it, and then practice the content].

As to dependent claim 10, Kallman discloses the cloud-based enterprise platform of claim 1, wherein the plurality of instructions further causes the cloud-based enterprise platform to communicate with an administrative device of an administrator of the cloud-based enterprise platform to provide an admin portal to the administrative device [Para 0032 - the back-end systems 220 can include an administrative portal 226 whereby administrators can control documents, properties, users, security, workflow and reporting with a simple, point-and-click web interface].

As to dependent claim 11, Kallman discloses the cloud-based enterprise platform of claim 1, wherein the programs section comprises a programs tab and the speakers section comprises a speakers tab of the graphical user interface corresponding with the representative portal [Examiner considers such tab configuration is a design choice by the website designer].

As to independent claims 12, the claim is substantially similar to claim 1 and is rejected on the same ground.  

  Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as obvious over Kallman in view of Ghogawala (US Patent Application 2019/0027257; hereinafter Ghogawala).

As to dependent claim 2, Kallman discloses the cloud-based enterprise platform of claim 1.
Ghogawala further teaches in the same field of endeavor: wherein the programs section allows the representative to target healthcare providers as prospective attendees to the program based on one or more criteria associated with the healthcare providers [Para 0075 - the selection of medical experts for a panel of medical experts to which a specific Opinion Request is to be sent may be based on at least one of the following criteria]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Kallman and Ghogawala at the time of filing, to modify the system and method for event management disclosed by Kallman to include the concept of online medical panel selection taught by Ghogawala to allow their patients to become more informed in a credible manner [Ghogawala, Para 0013].
One of the ordinary skill in the art wanted to be motivated to include the concept of online medical panel selection taught by Ghogawala to allow their patients to become more informed in a credible manner [Ghogawala, Para 0013].

As to dependent claim 3, Kallman and Ghogawala disclose the cloud-based enterprise platform of claim 2.
Ghogawala wherein a particular healthcare provider is identified as a prospective attendee based on a determination that the particular healthcare provider’s medical practice includes at least a threshold number of healthcare providers [Para 0075 - based on at least one of the following criteria: (i) a propensity score for available medical experts; (ii) a desired range or average propensity score for the panel; (iii) an availability of medical experts]. 

As to dependent claims 13, the claims are substantially similar to claim 2 and is rejected on the same ground.  

As to dependent claim 14, the claim is substantially similar to claim 3 and is rejected on the same ground.  

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as obvious over Kallman in view of Ghogawala further in view of Claussenelias et al. (US Patent Application 2015/0278222; hereinafter Claussenelias).

As to dependent claim 4, Kallman and Ghogawala disclose the cloud-based enterprise platform of claim 3.
Claussenelias wherein the particular healthcare provider is identified as a prospective attendee based further on a determination that the particular healthcare provider’s medical practice has at least a threshold patient volume [Para 0012 - volume of patients that provider has diagnosed/treated in relation to the condition or procedure as indicated through claims volumes].
It would have been obvious to one of ordinary skill in art, having the teachings of Kallman, Ghogawala and Claussenelias at the time of filing, to modify the system and method for event management disclosed by Kallman and online medical panel selection taught by Ghogawala to include the concept of healthcare provider search based on experience taught by Claussenelias to provide a distributed network-based business that allows users to locate potential healthcare providers that satisfy certain criteria and to dynamically identify healthcare providers that best meet a user's particular needs [Claussenelias, Abs].
One of the ordinary skill in the art wanted to be motivated to include the concept of healthcare provider search based on experience taught by Claussenelias to provide a distributed network-based business that allows users to locate potential healthcare providers that satisfy certain criteria and to dynamically identify healthcare providers that best meet a user's particular needs [Claussenelias, Abs].

As to dependent claim 5, Kallman, Ghogawala and Claussenelias teach the cloud-based enterprise platform of claim 4.
Ghogawala further teaches: wherein the particular healthcare provider is identified as a prospective attendee based further on a determination that the particular healthcare provider’s practice is of a particular specialty [Para 0075 - (iv) an area of medical expertise of the available medical experts].  

As to dependent claim 6, Kallman, Ghogawala and Claussenelias teach the cloud-based enterprise platform of claim 5.
Ghogawala further teaches:  wherein the particular healthcare provider is identified as a prospective attendee based further on a determination that the particular healthcare provider is associated with an academic hospital [Para 0075 - a certain number of Opinion Requests sent to a given medical expert within a given time frame – Examiner notes that the number of opinion request indicates the healthcare provider is an academic hospital; Para 0061 - Medical experts may register with the system to provide second opinions via panels of experts in order to earn extra compensation for themselves, to earn grant money or other compensation for their research or a research institution or project of their choice, to burnish their credentials and/or provide reassurance and help to patients who may not otherwise be able to reach the medical experts directly]. 

As to dependent claims 15, the claims are substantially similar to claim 4 and is rejected on the same ground.  

As to dependent claim 16, the claim is substantially similar to claim 5 and is rejected on the same ground.  

As to dependent claims 17, the claims are substantially similar to claim 6 and is rejected on the same ground.  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as obvious over Kallman in view of Ghogawala, further in view of Brown et al. (US Patent  11,087,886; hereinafter Brown).

As to dependent claim 7, Kallman and Ghogawala teach the cloud-based enterprise platform of claim 2. 
Brown further teaches in the same field of endeavor: wherein the targeted healthcare providers are identified on a geographical heat map that displays indicia corresponding with respective locations of the targeted healthcare providers [Col 9, lines 45-51 - The infectious disease notification module 110 of the server EHR 108 may also generate a heat map based upon the first locations in the healthcare facility].
It would have been obvious to one of ordinary skill in art, having the teachings of Kallman, Ghogawala and Brown at the time of filing, to modify the system and method for event management disclosed by Kallman and online medical panel selection taught by Ghogawala to include the concept of notifying persons of exposure to an infectious disease in a healthcare facility taught by Brown to assist healthcare workers with providing care to patients [Brown, Col 1, lines 8-10].
One of the ordinary skill in the art wanted to be motivated to include the concept of notifying persons of exposure to an infectious disease in a healthcare facility taught by Brown to assist healthcare workers with providing care to patients [Brown, Col 1, lines 8-10].

As to dependent claims 18, the claims are substantially similar to claim 7 and is rejected on the same ground.  

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as obvious over Kallman in view of Scott et al. (US Patent Application 2006/0122861; hereinafter Scott).

As to dependent claim 8, Kallman discloses the cloud-based enterprise platform of claim 1.
Scott further teaches in the same field of endeavor:
wherein the representative portal includes an online registration module configurable by the representative to support online customizable online event registration websites [Para 0095 - the web site is the primary interface for event registration, collecting survey information, educational archives, testimonials, and accessing all other information in the Corporate Connections relational database; Para 0262 - This portal component allows users to manage their registration to Corporate Connections events; Para 0280 - Allows Corporate Connections Administrators to setup the time slots that will make up an event].
It would have been obvious to one of ordinary skill in art, having the teachings of Kallman and Scott at the time of filing, to modify the system and method for event management disclosed by Kallman to include the concept of a corporate introduction system and method taught by Scott to bring together important decision makers who have a genuine interest in introductions that is mutually shared between the companies and individuals being introduced [Scott, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of a corporate introduction system and method taught by Scott to bring together important decision makers who have a genuine interest in introductions that is mutually shared between the companies and individuals being introduced [Scott, Para 0006].

As to dependent claim 9, Kallman and Scott disclos the cloud-based enterprise platform of claim 8.
Scott further teaches: wherein the online registration module includes site templates for layout and presentation, content areas, and merged fields for customizable generation of online event registration websites [Para 0189 - The portal software allows for the consistent application of a website layout and style by using panel templates and CSS styles; Para 0221 - This portal component shows documents and presentations; Para 0171 - Before data can be reconciled between the two systems it must first be mapped, so that the system knows which records and fields it must compare between the two systems. In general there are two datasets that exist in both systems and must be reconciled; Para 0317 - The administrator can click on details to see all the comparable fields side by side. It may be perfectly valid to have differences in the data]; .

As to dependent claims 19, the claims are substantially similar to claim 8 and is rejected on the same ground.  

As to dependent claim 20, the claim is substantially similar to claim 9 and is rejected on the same ground.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kahn (US Patent Application 2016/0246936) teaches a  system for facilitating remote expert consultation using a web site that provides for video conferencing between clients and experts who are have been vetted through registration in the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176